I have no difficulty in concurring in the reversal of this judgment, for the reasons set forth in the opinion of the court, but my doubts relate to the order remanding the cause for a new trial. My first thought was that final judgment should be rendered.
In the opinion of the court, this explanation is made of the circumstances surrounding the plaintiff's injuries: "As he was throwing the knuckle out of the door of the nose compartment, his body twisted and he slipped and fell, causing the injuries about which he complains."
No other person was in the compartment at the time. No employee of the defendant was present at that time, and no employee had done any act theretofore that in any way had anything to do with the action of the plaintiff in throwing the knuckle, or in twisting his body, or in slipping or falling.
However, it is true that there was evidence that there was oil on the floor of the compartment, and that there was evidence *Page 317 
that the lighting was insufficient, but there is very little, if any, evidence that these conditions had anything to do with his twisting, or slipping, or falling.
Furthermore, the plaintiff knew all about the condition of this compartment when he entered it to get the knuckle.
It is true that by Section 54, Title 45, U.S. Code, it is provided that:
"In any action brought against any common carrier under or by virtue of any of the provisions of this Chapter [Sections 51 to 60 of Title 45] to recover damages for injuries to, or the death of, any of its employees, such employee shall not be held to have assumed the risks of his employment in any case where such injury or death resulted in whole or in part from the negligence of any of the officers, agents, or employees of such carrier; and no employee shall be held to have assumed the risks of his employment in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee."
But that section does not make the common carrier an insurer of the safety of the employee while he is in and about the business of the carrier. There must be some fault attributable to the employer as a basis of liability.
The only possible fault that the record shows on the part of the employer is in allowing the floor to become "saturated" with oil. And it is that circumstance that causes me, with many doubts, to concur in remanding this case for a new trial.
It is certainly not clear that the condition of the floor had anything to do with the slipping by the plaintiff. Perhaps, an inference might be drawn that it did.
The plaintiff described the condition of the floor of the nose compartment, and, perhaps, an inference might be drawn that the employer was responsible for that condition, and, on account of the fact that it was widespread the carrier was negligent in failing to remedy it within a reasonable time.
While entertaining these doubts, I have concluded to concur in reversing the judgment and remanding the case for a new trial, at which these doubts may be resolved one way or the other. *Page 318